DETAILED ACTION
This action is in response to the filing of 8-16-2021. Claims 1, 3-10, 12-23 and 29-30 are pending and have been considered below:
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 10 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (“Ross” 6608628 B1) .
 
Claim 1: Ross discloses a digital bone reconstruction method, comprising receiving medical image data of a bone of a human; displaying on a user interface the image of the bone (Figure 9a-c and Column 4, Lines 17-34); generating a 3d surface contour having a first geometry and comprising a plurality of editable control regions (Column 4, Lines 17-47 and Column 9, Lines 29-49; editable area of bone); and adjusting at least one of the editable control regions on the first virtual 3D surface contour based on user input to produce a second virtual 3D surface contour of the reconstructed image of the bone having a second geometry (Column 9, Lines 29-49). Additionally to capture the limitations Ross may not explicitly disclose such as a medical image containing a bone with a missing section and the editable regions along with the reconstructed image having a second geometry and automatically generating from the image of the bone, using a processor, a first virtual 3D surface contour of the missing section based upon the HoneyPoint is disclosed. HoneyPoint discloses a CT scan providing a 3d image (@6:54), further the image has a missing bone section and editable regions (Figure 1 and @7:10) and the reconstructive image having a second geometry (@ 11:30-15:40). Further a 3d surface of the missing bone section is automatically generated from the user input (@10:50-11:45). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to produce the medical image with the inclusion of a missing bone section and automatic rendering of the bone output. One would have been motivated to provide the medical image to ensure a plurality of conditions could be addressed by the system thereby improving user experience. 
    PNG
    media_image1.png
    886
    993
    media_image1.png
    Greyscale


Ross, may not explicitly disclose receiving medical image data of a long bone of a human with a first section and a second section with a missing section in between the first section and the second section; Vogtmeier is provided because it discloses a bone structure (long bone) missing a section between a first and second area and functionality for replacing the missing section (Figure 1; Paragraphs 22-23 and 42). 
The modified Ross provides user inputs that fill in missing bone sections, and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to produce a medical image which provides a long/femur bone structure as taught by Vogtmeier with replacement capability to expand the missing bone operation in the modified Ross. One would have been motivated to provide the medical image of long bones to ensure expanded functionality and access to a plurality bone structures through the system thereby improving user experience.
Ross further may not explicitly disclose receiving medical image data of a long bone of a human with a first section and a second section, wherein the first section and section are not connected; Davies is provided because it discloses a bone structure image (long bone) missing a section between a first and second area, where the sections are not connected (Figure 10:1010 and Paragraph 47).
The modified Ross provides user inputs that fill in missing bone sections, and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to produce a medical image which provides unconnected bone sections as taught by Davies. This expands the replacement capability to unconnected sections of missing bone in the modified Ross. One would have been motivated to provide the medical image of long bones to ensure expanded functionality and access to a plurality bone structures through the system thereby improving user operability.
Last, Ross may not explicitly disclose receiving user input of a first line traversing the first section of the long bone indicating a first virtual cut to represent a first end of the missing section and a second line traversing the second section of the long bone indicating a second virtual cut to represent a second end of the missing section;
Lang is provided because it discloses a bone structure (long bone) with a traversing first line indicating a first virtual cut and a traversing second line indicating a second virtual cut for filling in a section with an implant (Figure 1; Paragraphs 22-23 and 42). 
The modified Ross provides user inputs that fill in missing bone sections and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements of Lang according to known methods to produce a medical image which provides a long bone structure with multiple inputs that allow virtual cuts to be performed around a missing bone section in Ross. One would have been motivated to provide the input methods on the medical image to ensure expanded functionality, by using resection functions for improved mapping of replacements.
The cited prior art all present virtual bone structures that can be manipulated. The ability to cut a section of a long bone and further fill in the missing section of the bone is now provided through the combination. 
Claim 4: Ross, HoneyPoint, Vogtmeier, Davies and Lang disclose a method of claim 3, wherein the splines comprise a plurality of manipulation handles (Ross: Column 9, Lines 29-49 and HoneyPoint: @7:10).
Claim 5: Ross, HoneyPoint, Vogtmeier, Davies and Lang disclose a method of claim 4, wherein the spacing of the plurality of manipulation handles is dependent upon the radius of curvature of the first virtual 3D surface contour (Ross: Column 9, Lines 29-49 and HoneyPoint: @7:10 and Figure 1).
Claim 6: Ross, HoneyPoint, Vogtmeier, Davies and Lang disclose a method of claim 4, wherein the manipulation handles are linked axially along the length of the first virtual 3D surface contour (Ross: Column 9, Lines 29-49 and HoneyPoint: @7:10).
Claim 7: Ross, HoneyPoint, Vogtmeier, Davies and Lang disclose a method of claim 1, wherein adjusting at least one of the editable control regions comprises dragging the at least one editable control region to an edge of an unreconstructed portion of the bone image (Ross: Column 9, Lines 29-49 and HoneyPoint @23:30; portion can be navigated along bone image).
Claim 8: Ross, HoneyPoint, Vogtmeier, Davies and Lang disclose a method of claim 1, wherein the method further comprises printing an implant based upon the second virtual 3D surface contour having the second geometry of the reconstructed image of the long bone to produce an implant; and administering the implant to a patient (HoneyPoint @23:30 and @24:20 states that plates design for surgical modeling and Lang: Paragraph 64 and 776(femur)).
Claims 10 and 13-16 respectively are similar in scope to claims 1 and 4-7 respectively and therefore rejected under the same rationale. 
Claim 17: Ross, HoneyPoint, Vogtmeier, Davies and Lang disclose a system of claim 10, wherein the image capture device is configured to capture a three-dimensional (3D) image of the long bone (Ross: Column 4, Lines 17-34 and Vogtmeier: Figure 1).
Claims 3, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (“Ross” 6608628 B1), https://www.youtube.com/watch?v=F55s5MWTGgg “Monthly 3D Printing and 3D Design Webinar Replay June 2017” HoneyPoint 3d “HoneyPoint” 6-22-2017, Vogtmeier (20190021865 A1), Davies et al. (“Davies” 20190380785 A1) and Lang (20170258526 A1) in further view of Hughes et al. (“Hughes” 20040096799 A1).
Claim 3: Ross, HoneyPoint, Vogtmeier, Davies and Lang disclose a method of claim 1, but may not explicitly disclose wherein the editable control regions comprise a plurality of splines. Hughes is disclosed because it provides 3d imaging and further discloses editable sections rely on spline function (Paragraphs 11, 54 and 58). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to provide spline functionality for the imaging of Ross. One would have been motivated to provide the functionality because it utilizes a well-known CAD formulation to ensure more accurate interaction within the imaging interface.  
Claims 12 and 19 are similar in scope to claim 3 and therefore rejected under the same rationale.  
Claims 18, 20-23 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (“Ross” 6608628 B1), https://www.youtube.com/watch?v=F55s5MWTGgg “Monthly 3D Printing and 3D Design Webinar Replay June 2017” HoneyPoint 3d “HoneyPoint” 6-22-2017, Vogtmeier (20190021865 A1), Davies et al. (“Davies” 20190380785 A1) and Lang (20170258526 A1) in further view of Wei (10064726 B1).
Claim 18 recites similar limitations as claim 1 (missing a unconnected piece of long bone, and first/second lined area (see HoneyPoint, Vogtmeier, Davies and Lang above)) and 10. However the mesh structure may not explicitly be disclosed. Wei is provided because it discloses a functionality where a 3d mesh structure is generated as an implant and printed to be utilized for medical procedures (abstract, Column 3, Lines 1-20 and Column 35, Lines 46-52).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to provide the mesh structure in the modified Ross. One would have been motivated to provide the functionality because it allows for improved medical functions when utilizing the system offering expanded operability.  
Claim 20 is similar in scope to claim 4 and therefore rejected under the same rationale.  
Claims 21-23 are similar in scope to claims 5-7 and therefore rejected under the same rationale. The ability to manipulate a structure utilizing handles is previously disclosed. The mesh structure is further disclosed through Wei (abstract and Column 35, Lines 46-52).  
Claim 29: Ross, HoneyPoint, Vogtmeier, Davies Lang and Wei disclose a method of claim 18, wherein the method further comprises printing the second virtual 3D mesh structure having the second geometry of the missing bone portion to produce a mesh implant; and administering the mesh implant to a patient (HoneyPoint: @23:30 second geometry Wei: abstract and Column 3, Lines 1-20)
Claim 30: Ross, HoneyPoint, Vogtmeier, Davies Lang and Wei disclose a method of claim 29, wherein the second virtual 3D mesh structure is printed using a 3D printing device (Wei: abstract and Column 3, Lines 1-20).

Response to Arguments
Applicant's arguments have been fully considered and addressed by the incorporation of Davies. 
Further applicant argues that the virtual cuts of Lang are on two different bones and therefore cannot teach the claimed functionality. 
However, the unconnected bone sections of the application, which are provided with virtual cut lines provides a similar structure of unconnected bone as provided by Lang. Further under an obvious rejection providing the two virtual cut lines could be seen as obvious to try and reasonably applied to any of the bone structures as disclosed through the combination of references.  




Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

LOB ET AL. 20030109784 A1: Figures 5A-C

Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHERROD L KEATON/Primary Examiner, Art Unit 2142
9-8-2021